                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEVIN WADE, Jr.,                                  )
                                                  )
                               Plaintiff,         )
                                                  )
vs.                                               )     Case No. 18-cv-01185-JPG
                                                  )
BRIAN SABO,                                       )
KARL PANNIER,                                     )
CHARLES GERMAINE,                                 )
THOMAS MESEY,                                     )
BLAKE JOHNSON,                                    )
MICHAEL BUJNAK,                                   )
and DARRELL COOK,                                 )
                                                  )
                               Defendants.        )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Devin Wade, Jr., filed this action pursuant to 42 U.S.C. § 1983 on June 1, 2018,

for alleged violations of his constitutional rights at St. Clair County Jail. (Doc. 1). He was allowed

to proceed with a single claim against the defendants for failing to protect him from an

unreasonable risk of harm posed by the conditions of his confinement in A-Block. (Doc. 12). To

date, Plaintiff has failed to prosecute this claim, and this action shall be dismissed with prejudice

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

       Plaintiff has not communicated with the Court since entry of the initial screening order on

September 6, 2018. (Doc. 12). The Court repeatedly warned him that this action would be

dismissed for failure to prosecute his claim(s) and/or for failure to comply with a court order, if he

failed to update his address. (See, e.g., Docs. 2, 3, 8, 10, 12). Plaintiff last updated his address on

June 25, 2018, after being release from St. Clair County Jail. (Doc. 7). Since then, Defendants




                                                  1
report that Plaintiff’s address has changed more than once. (Doc. 35 at ¶¶ 8-11). Plaintiff has not

notified the Court of these address changes.

       He has also missed several important deadlines in this matter, including his deadline for

providing identifying information for C/O Zante (Docs. 23, 28, 29) and the deadline for making

his Initial Disclosures (Docs. 31, 35). When Defendants filed a Motion to Compel production of

the Initial Disclosures, Plaintiff filed no written response. (Doc. 35). He also failed to appear at

the hearing on the motion. (Doc. 36).

       On October 31, 2019, the Court entered an Order requiring Plaintiff to show cause why

this case should not be dismissed for failure to prosecute his claim. (Doc. 38). The deadline for

responding to the Order to Show Cause was December 2, 2019. (Id.). Plaintiff did not respond.

(Id.). More than a week has passed since the deadline expired, and the Court has received no

communication from him.

       The Court will not allow this matter to linger indefinitely. This action shall be dismissed

with prejudice based on Plaintiff’s failure to comply with the Court’s Order to Show Cause

(Doc. 38) and his consistent failure to prosecute his claim. See FED. R. CIV. P. 41(b); Lucien v.

Brewer, 9 F.3d 26, 28 (7th Cir. 1993) (stating dismissal is a “feeble sanction” if it is without

prejudice; “Rule 41(b) states the general principle that failure to prosecute a case should be

punished by dismissal of the case with prejudice.”).

                                           Disposition

       IT IS ORDERED that this action is DISMISSED with prejudice, based on Plaintiff’s

failure to comply with a Court Order (Doc. 38) and his failure to prosecute his claim herein. See

FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga,




                                                 2
34 F.3d 466 (7th Cir. 1994). All pending motions (Doc. 35) are DISMISSED as MOOT. The

dismissal of this action does not count as a “strike” under 28 U.S.C. § 1915(g).

       IT IS ORDERED that Plaintiff’s obligation to pay the filing fee for this action was

incurred at the time the action was filed, regardless of subsequent developments in the case.

Accordingly, the filing fee of $350.00 remains due and payable. See 28 U.S.C. § 1915(b)(1);

Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: December 12, 2019
                                                            s/J. Phil Gilbert
                                                            J. PHIL GILBERT
                                                            United States District Judge




                                                3
